Exhibit 10.5

 

LAURUS MASTER FUND, LTD.

c/o Laurus Capital Management, LLC

825 Third Avenue, 14th Floor

New York, New York 10022

 

     December 30, 2005     

 

AirNet Communications Corporation

3950 Dow Road

Melbourne, FL 32934

Attn: Stuart Dawley, Vice President and General Counsel

 

  Re: Amended and Restated Security Agreement Waiver (this “Waiver”)

 

Dear Stuart:

 

Reference is made to the Security Agreement (as amended, restated, modified or
supplemented from time to time, the “Security Agreement”) dated as of
November 8, 2005 and amended and restated as of December 30, 2005 between Laurus
Master Fund, Ltd., a Cayman Islands corporation (“Laurus”), and AirNet
Communications Corporation, a Delaware corporation (the “Company”). All
capitalized terms used in this letter and not otherwise defined herein shall
have the meanings set forth in the Security Agreement.

 

Laurus is hereby notifying you of its decision to exercise the discretion
granted to it pursuant to Section 2(a)(ii) of the Security Agreement to make a
Loan to the Company in excess of the Formula Amount in effect on the date hereof
(the “Overadvance”). In connection with making the Overadvance, for a period
beginning on the Closing Date and ending on June 30, 2006 (the “Period”), Laurus
hereby waives compliance with Section 3 of the Security Agreement, but solely as
such provision relates to the immediate repayment requirement for Overadvances.
Laurus further agrees that solely for such Period (but not thereafter), (i) the
Overadvance shall not trigger an Event of Default under Section 19(a) of the
Security Agreement and (ii) notwithstanding anything to the contrary set forth
in Section 5(b)(ii) of the Security Agreement, the Overadvance rate of interest
set forth in Section 5(b)(ii) of the Security Agreement (the “Overadvance Rate”)
shall not be applicable during the Period; provided that, upon expiration of the
Period, notwithstanding the immediate repayment requirement of the Overadvance
at such time as required pursuant to Section 3 of the Security Agreement, the
Overadvance Rate shall again be applicable to the outstanding amount of such
Overadvance and such interest shall be payable monthly, in arrears, commencing
on July 1, 2006 and continuing thereafter on the first business day of each
consecutive calendar month. All other terms and provisions of the Security
Agreement and the Ancillary Agreements remain in full force and effect.

 

This Waiver may not be amended or waived except by an instrument in writing
signed by the Company and Laurus. This Waiver may be executed in any number of
counterparts, each of



--------------------------------------------------------------------------------

which shall be an original and all of which, when taken together, shall
constitute one waiver. Delivery of an executed signature page of this Waiver by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof or thereof, as the case may be. This Waiver shall be governed
by, and construed in accordance with, the laws of the State of New York. This
Waiver sets forth the entire agreement between the parties hereto as to the
matters set forth herein and supersede all prior communications, written or
oral, with respect to the matters herein.

 

If the foregoing meets with your approval please signify your acceptance of the
terms hereof by signing below.

 

Sincerely,

LAURUS MASTER FUND, LTD.

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Agreed and accepted on the date hereof AIRNET COMMUNICATIONS CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:   Stuart P. Dawley Title:   Vice President & General Counsel

 

- 2 -